 

Exhibit 10.1

October 30, 2020

Mid-Con Energy Properties, LLC

2431 E. 61st Street, Suite 850

Tulsa, Oklahoma  74136

Attention: Sherry Morgan

Email: smorgan@mceplp.com




Re:

Postponement of Fall 2020 Scheduled Redetermination and Certain Payments under
the Credit Agreement, dated as of December 20, 2011, among Mid-Con Energy
Properties, LLC, a Delaware limited liability company (the “Borrower”), Wells
Fargo Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”), and the lenders party thereto (the “Lenders”, and such
agreement, as heretofore amended, amended and restated, modified or
supplemented, the “Credit Agreement”)

 

Mrs. Morgan:

This letter (“Postponement Letter”) relates to the Credit Agreement.  Each
capitalized term not defined herein shall have the meaning assigned such term in
the Credit Agreement.  All references to sections in this Postponement Letter
shall refer to sections of the Credit Agreement unless otherwise indicated.

1.Postponement of Fall 2020 Scheduled Redetermination.

 

Pursuant to Section 2.9 of the Credit Agreement, the next scheduled
redetermination of the Borrowing Base is scheduled to occur on or before
October 30, 2020 (the “Fall 2020 Scheduled Redetermination”), which is the date
that is 30 days after required delivery of the information and Engineering
Reports on September 30, 2020 from the Borrower as set forth in Section
2.9.  The Borrower has requested that the Required Lenders agree to postpone,
and the Required Lenders do hereby agree to postpone, the Fall 2020 Scheduled
Redetermination until December 31, 2020 (the “BBRD Extension”); provided that,
the Extension Conditions (as defined below) have been met.

 

For the avoidance of doubt, the Borrower and the Required Lenders hereby agree
that the Fall 2020 Scheduled Redetermination, as postponed pursuant to the BBRD
Extension, shall be effectuated pursuant to the procedures set forth in Section
2.9 of the Credit Agreement; provided that (i) the Administrative Agent shall
utilize the most recently delivered Engineering Report pursuant to Sections 2.9
and 6.2(e) and such other reports, data and supplemental information, including,
without limitation, the information provided by the Borrower pursuant to
Sections 2.9 and 6.2(e), as may be reasonably requested by the Required Lenders
(such Engineering Report, such certificate and such other reports, data and
supplemental information, the “December 2020 BBRD Engineering Reports”) for
purposes of proposing a new Borrowing Base, and (ii) the effective date of the
new Borrowing Base shall be December 31, 2020 following the delivery of notice
of designation thereof (or, if the Administrative Agent has not received the
December 2020

 

--------------------------------------------------------------------------------

 

BBRD Engineering Reports in a timely manner, then on the Business Day next
succeeding delivery by the Administrative Agent of notice of such
designation).  Notwithstanding the foregoing, the Borrowing Base may be subject
to adjustments from time to time pursuant to the third sentence of Section 2.9
of the Credit Agreement.

 

2.Postponement of Fall 2020 Scheduled Redetermination and Certain Payment under
Amendment No. 15.

 

Pursuant to Section 4.02(a) of Amendment No. 15, with respect to the Original
Deficiency (as defined therein), on November 1, 2020 the Borrower is obligated
to pay (a) $1,250,000 plus (b) the Original Deficiency Balance Amount (if
any).  The Borrower has requested that the Lenders agree to postpone, and the
Lenders do hereby agree to postpone, the portion of such payment due on
November 1, 2020 constituting only the Original Deficiency Balance Amount until
December 31, 2020 (the “Payment Extension”); provided that, the Extension
Conditions have been met.  For avoidance of doubt, the Payment Extension will
not affect the portion of the payment due on November 1, 2020 in the amount of
$1,250,000 pursuant to Section 4.02(a) of Amendment No. 15.

 

3.Postponement of Compliance Certificate Delivery and Measurement of Leverage
Ratio.

 

Pursuant to Section 7.13 of Credit Agreement, for the Fiscal Quarter ending
September 30, 2020 only, the ratio of the MLP’s Consolidated Funded Indebtedness
to the MLP’s Consolidated EBITDAX will not exceed 5.00 to 1.00 (the “Subject
Leverage Requirement”), and pursuant to Section 6.2(c) of the Credit Agreement,
for such Fiscal Quarter, the Borrower will furnish a certificate as set forth
therein, among other things demonstrating compliance with the Subject Leverage
Requirement, not later than the first to occur of the 15th day after quarters
financial statements are required to be delivered to the SEC and the 60th day
after the end of such Fiscal Quarter (the “Compliance Certificate Delivery
Requirement”).  

 

The Borrower has requested that the Required Lenders agree to postpone, and the
Required Lenders do hereby agree to postpone, the Compliance Certificate
Delivery Requirement until December 31, 2020 (the “Compliance Certificate
Delivery Extension”); provided that, the Extension Conditions have been met.  

 

The Borrower has further requested that the Required Lenders agree, and the
Required Lenders do hereby agree to postpone the measurement of the Subject
Leverage Requirement until December 31, 2020, and in furtherance thereof, not to
take any action or exercise any of their rights or remedies solely as a result
of any non-compliance with the Subject Leverage Requirement, until December 31,
2020 (collectively, and together with the Compliance Certificate Delivery
Extension, the “Leverage Measurement Extension”); in each case provided that,
the Extension Conditions have been met and that no other Default or Event of
Default occurs prior to such date.  For avoidance of doubt, the Subject Leverage
Requirement shall not be affected by the Subject Leverage Measurement Extension.

 

4.Extension Conditions.

2

 

--------------------------------------------------------------------------------

 

 

For purposes hereof, “Extension Conditions” shall mean each of the following: on
or prior to November 1, 2020, (i) the Borrower shall have delivered evidence, in
form and substance reasonably satisfactory to the Administrative Agent, that
Contango Oil & Gas Company has received cash proceeds of new common equity
capital contributions from the holders of its Equity Interests in an aggregate
amount equal to at least $25,000,000 and (ii) the Borrower shall have delivered
to the Administrative Agent a true and complete executed copy of that certain
Agreement and Plan of Merger, by and among the Contango Oil & Gas Company,
Mid-Con Energy Partners LP, a Delaware limited partnership, (“Mid-Con”), Michael
Merger sub LLC, a Delaware Limited liability company, as general partner of
Mid-con, dated as of October 25, 2020.

 

If the Borrower fails to satisfy the Extension Conditions on or before
November 1, 2020, each of the BBRD Extension, the Payment Extension and the
Leverage Measurement Extension shall be void and of no further force and effect,
and the Fall 2020 Scheduled Redetermination shall occur pursuant to Section 2.9
of the Credit Agreement, all payments will be made as required by
Section 4.02(a) of Amendment No. 15, the Compliance Certificate Delivery shall
occur and the Subject Leverage Ratio shall be measured each as originally set
forth in the Credit Agreement..

 

5.

Miscellaneous.

Each of the Borrower and each Guarantor hereby expressly (a) acknowledges the
terms of this Postponement Letter, (b) ratifies and affirms its obligations
under, and acknowledges, renews and extends its continued liability under, each
Loan Document to which it is a party and agrees that each Loan Document to which
it is a party remains in full force and effect, except as expressly modified
hereby, notwithstanding the agreement contained herein and (c) represents and
warrants to the Lenders that as of the date hereof and after giving effect to
this Postponement Letter:  (i) all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct in
all material respects (except to the extent any such representations and
warranties are limited by materiality, in which case, they shall be true and
correct in all respects), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except to the extent any such representations and warranties
are limited by materiality, in which case, they shall be true and correct in all
respects) as of such specified earlier date and (ii) no Default has occurred and
is continuing.

Except as expressly waived herein, all covenants, obligations and agreements of
the Borrower and each of the Guarantors contained in the Credit Agreement and
the other Loan Documents shall remain in full force and effect in accordance
with their terms.  Without limitation of the foregoing, the foregoing agreement
is hereby granted to the extent and only to the extent specifically stated
herein and for no other purpose and shall not be deemed to (a) be a consent or
agreement to, or waiver or modification of, or amendment to, any other term or
condition of the Credit Agreement, any other Loan Document or any of the
documents referred to therein, (b) except as expressly set forth herein,
prejudice any right or rights which the Administrative Agent or the Lenders may
now have or may have in the future under or in connection with the Credit
Agreement, any other Loan Document or any of the documents referred to therein,
or (c) constitute any course of dealing or other basis for altering any
obligation of the Borrower or the Guarantors or any right, privilege or remedy
of the Administrative Agent or the Lenders under the Credit

3

 

--------------------------------------------------------------------------------

 

Agreement, the other Loan Documents, or any other contract or instrument.  The
agreement set forth herein does not and should not be construed to be an
assurance or promise that consents or waivers will be granted in the future,
whether for the matters herein stated or on other unrelated matters, or that
further postponements of scheduled redeterminations will be agreed to.  

This Postponement Letter shall not become effective until the Administrative
Agent receives counterparts of this Postponement Letter executed by the
Borrower, the Guarantors and each Lender.

This Postponement Letter (including, but not limited to, the validity and
enforceability hereof) shall be governed by, and construed in accordance with,
the laws of the State of New York.

This Postponement Letter may be executed by one or more of the parties hereto in
any number of separate counterparts, and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.  Delivery of this
Postponement Letter by facsimile transmission or other electronic means shall be
effective as delivery of a manually executed counterpart hereof.

This Postponement Letter is a “Loan Document” as defined and described in the
Credit Agreement, and all of the terms and provisions of the Credit Agreement
relating to Loan Documents shall apply hereto.

This Postponement Letter, the Credit Agreement and the other Loan Documents
executed in connection herewith and therewith represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties.  There are no
subsequent oral agreements among the parties.

[Signatures begin on next page.]

 

4

 

--------------------------------------------------------------------------------

 

If the foregoing correctly states your understanding with respect to the matters
stated in this Postponement Letter, please acknowledge by signing in the space
provided below.

Very truly yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Collateral
Agent and as a Lender

 

 

By:/s/ Max Gilbert

Name:Max Gilbert

Title:Vice President

 

 

 

 

Signature page

Postponement Letter

 

--------------------------------------------------------------------------------

 

Accepted and Agreed to as of the date first written above by:

 

BORROWER:

MID-CON ENERGY PROPERTIES, LLC, a
Delaware limited liability company

By:Mid-Con Energy Partners, LP, a
Delaware limited partnership, its
Sole Member

By:Mid-Con Energy GP, LLC, a
Delaware limited liability company,
Its General Partner


By:/s/Sherry Morgan

Name:Sherry Morgan

Title:CEO

 

GUARANTOR:

MID-CON ENERGY PARTNERS, LP, a
Delaware limited partnership

By:Mid-Con Energy GP, LLC, a
Delaware limited liability company,
Its General Partner


By:/s/Sherry Morgan

Name:Sherry Morgan

Title:CEO

 

 

 

Signature page

Postponement Letter

 

--------------------------------------------------------------------------------

 

LENDERS:

ROYAL BANK OF CANADA
as a Lender


By: /s/Jay T. Sartain
Name: Jay T. Sartain
Title: Authorized Signatory

Signature page

Postponement Letter

 

--------------------------------------------------------------------------------

 

FROST BANK,
as a Lender


By: /s/Justin Armstrong
Name: Justin Armstrong
Title: Senior Vice President

 

Signature page

Postponement Letter





LEGAL_US_W # 105221075.2

 

 

 

 



--------------------------------------------------------------------------------

 

FIFTH THIRD BANK,
as a Lender


By: /s/ Thomas Kleiderer
Name: Thomas Kleiderer
Title: Director

 

Signature page

Postponement Letter

 

--------------------------------------------------------------------------------

 

CIT BANK, N.A.,
as a Lender


By: /s/Katya Evseev
Name: Katya Evseev
Title: Director

 

Signature page

Postponement Letter

 

--------------------------------------------------------------------------------

 

CADENCE BANK,
as a Lender


By: /s/ Molly Wickman
Name: Molly Wickman
Title: Vice President

 

Signature page

Postponement Letter

 

--------------------------------------------------------------------------------

 

WEST TEXAS NATIONAL BANK,
as a Lender


By: /s/ C. Scott Wilson
Name: C. Scott Wilson
Title: Senior Vice President

 

 

Signature page

Postponement Letter

 